Citation Nr: 0309640	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  01-02 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the tongue and hard palate with a 
fracture of the mandible and postoperative residuals of an 
alveolectomy, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Bernard T. DoMinh


INTRODUCTION

The veteran served on active duty from August 1962 to July 
1968. His military records show that he is a veteran of the 
Vietnam War and that he had been awarded the Purple Heart 
Medal for wounds sustained in combat and the Combat 
Infantryman Badge.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, inter alia, denied the veteran's claim 
for an increased evaluation in excess of 10 percent for 
service-connected residuals of a shell fragment wound of the 
tongue and hard palate with fracture of the mandible and 
postoperative residuals of an alveolectomy.

Pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2) (2002)) 
which was then in effect, the Board undertook additional 
development of the aforementioned issue in a memorandum dated 
August 2002.  This included providing the veteran with 
medical examinations conducted by a VA otolaryngologist and a 
VA neurologist in February 2003.  Thereafter, the veteran was 
issued notice of the Board's development of his case in 
correspondence dated April 2003.  


REMAND

During the course of this appeal there was a significant 
change in the law.  In the recently decided case of Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003), the United States 
Court of Appeals for the Federal Circuit (hereinafter "the 
Court") invalidated, in part, the VA regulations enabling 
the Board to undertake development of cases.  For this 
reason, this case must be remanded.  Although the veteran 
recently had a VA examination, the report of the examination 
indicates that the examiner did not have an opportunity to 
review the claims folder in conjunction with the examination.

In view of the foregoing discussion, the case is REMANDED to 
the RO for the following development:

1.  The RO schedule the veteran for an 
examination to determine if there is 
impairment of his sense of smell and 
tast.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  The 
report of the examination must include 
responses to each of the following 
items:

		(a)  Is there complete loss of the 
veteran's sense of smell and, if so, is 
there an anatomical or pathological 
basis for this condition?  If so, is 
this anatomical or pathological basis 
related to his service-connected 
residuals of shell fragment wound of 
the tongue and hard palate with 
fracture of the mandible and 
postoperative residuals of 
alveolectomy?

		(b)  Is there complete loss of the 
veteran's sense of taste and, if so, is 
there an anatomical or pathological 
basis for this condition?  If so, is 
this anatomical or pathological basis 
related to his service-connected 
residuals of shell fragment wound of 
the tongue and hard palate with 
fracture of the mandible and 
postoperative residuals of 
alveolectomy?

 2.  The RO should consider the entire 
record, then readjudicate the veteran's 
claim of entitlement to an increased 
evaluation in excess of 10 percent for 
service-connected residuals of a shell 
fragment wound of the tongue and hard 
palate with fracture of the mandible 
and postoperative residuals of an 
alveolectomy.  If the claim is not 
resolved to the satisfaction of the the 
veteran, a Supplemental Statement of 
the Case should be sent to the veteran 
and his representative, and they should 
be given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


